NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-35545

                Plaintiff-Appellee,             D.C. Nos.    1:17-cv-00119-SPW
                                                             1:14-cr-00056-SPW
 v.

GARRETT DEAN DOOR, Sr.,                         MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Federal prisoner Garrett Dean Door, Sr., appeals pro se from the district

court’s order denying his 28 U.S.C. § 2255 motion challenging his conviction for

aggravated sexual abuse, in violation of 18 U.S.C. § 2241(a), and assault with

intent to commit aggravated sexual abuse, in violation of 18 U.S.C. § 113(a)(1).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 2253. We review the district court’s denial

of a section 2255 motion de novo, see United States v. Manzo, 675 F.3d 1204,

1209 (9th Cir. 2012), and we affirm.

      Door contends that the government failed to prove he has a quantum of

Indian blood and that counsel was ineffective for failing to challenge the

sufficiency of the government’s evidence as to this element of Indian status. The

record shows that the government’s evidence of Door’s Indian blood included

testimony by the victim, the FBI agent, another witness, and the tribal enrollment

record. Viewing this evidence in the light most favorable to the prosecution,

Door’s sufficiency of the evidence claim fails. See Jackson v. Virginia, 443 U.S.

307, 319 (1979). Furthermore, counsel’s decision not to challenge the sufficiency

of the government’s evidence does not amount to constitutionally deficient

performance. See Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

      We treat Door’s arguments regarding the Fifth Amendment, the Fourteenth

Amendment, and newly discovered evidence as a motion to expand the certificate

of appealability. So treated, the motion is denied. See 9th Cir. R. 22-1(e); Hiivala

v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.




                                         2                                    18-35545